Case 2:19-cv-08747-MWF-PJW Document 122 Filed 07/14/20 Page 1 of 2 Page ID #:5599
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No.        CV 19-8747 MWF (PJWx)                                      Date: July 14, 2020
   Title       Marilyn Kidd-Brier, et al. v. C. R. Bard, Inc., et al.


   Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                      Rita Sanchez                                        Not Reported
                      Deputy Clerk                                  Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    Not Present                                        Not Present

   Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

           On May 29, 2020, the Court filed an Order Re: Motion to Withdraw as
   Counsel of Record (“Withdrawal Order”) which permitted attorney Tracie Palmer
   to withdraw as counsel of record for Plaintiffs Marilynn Kidd-Brier and
   Christopher L. Brier. (Docket No. 114). On June 1, 2020, Ms. Palmer filed a
   Proof of Service of the Withdrawal Order and was terminated on the docket.
   (Docket No. 115). On June 29, 2020, Plaintiff Marilyn Kidd-Brier filed an
   Application for Permission (for Pro Se Litigant) for Electronic Filing. (Docket No.
   116). On June 30, 2020, the Court granted Plaintiff Kidd-Brier’s Application and
   filed its Order Re Application for Permission for Electronic Filing. (Docket No.
   117). That same day, the Court also filed its Self-Representation Order. (Docket
   No. 118).

          The Court notes that the only information it has for Plaintiff Christopher
   Brier is an email address. Local Rule 41-6 states:

                 L.R. 41-6 Dismissal – Failure of Pro Se Plaintiff to Keep Court
           Apprised of Current Address. A party proceeding pro se shall keep
           the Court and opposing parties apprised of such party’s current
           address and telephone number, if any, and email address, if any. If
           mail directed by the Clerk to a pro se plaintiff’s address of record is


   CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:19-cv-08747-MWF-PJW Document 122 Filed 07/14/20 Page 2 of 2 Page ID #:5600
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No.        CV 19-8747 MWF (PJWx)                                 Date: July 14, 2020
   Title       Marilyn Kidd-Brier, et al. v. C. R. Bard, Inc., et al.

           returned undelivered by the Postal Service and, if within fifteen (15)
           days of the service date, such plaintiff fails to notify, in writing the
           Court and opposing parties of said plaintiff’s current address, the
           Court may dismiss the action with or without prejudice for want of
           prosecution.

          The Court ORDERS Plaintiffs Marilyn Kidd-Brier and Christopher L. Brier
   to each file a Notice of Mailing Address, Telephone Number and Email Address
   NO LATER THAN JULY 31, 2020. Failure to comply may result in dismissal of
   this action for non-compliance with the Local Rules and this Court’s orders.

          The Clerk shall email a copy of this Order to Plaintiffs at the email addresses
   listed on the Proof of Service filed by attorney Palmer on June 1, 2020.

                                                                        Initials of Preparer: RS/sjm




   CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
